Citation Nr: 1632498	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  15-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with diabetic nephropathy.    

2.  Entitlement to service connection for dyslipidemia.  

3.  Entitlement to service connection for benign prostatic hyperplasia, to include as secondary to service-connected diabetes mellitus type II with diabetic nephropathy. 

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).    

5. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and alcohol use disorder. 

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II with diabetic nephropathy. 

7.  Entitlement to an initial separate compensable rating for diabetic nephropathy. 

8.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969 with additional U.S. Army Reserve service from July 1972 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder other than PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's hypertension is etiologically related to the service-connected diabetes mellitus type II with diabetic nephropathy.  

2.  The Veteran's dyslipidemia is tantamount to laboratory test findings, which, by themselves, do not qualify as disabilities for VA compensation purposes. 

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's benign prostatic hyperplasia is etiologically related to the service-connected diabetes mellitus type II with diabetic nephropathy.  

4.  The record does not contain a diagnosis of PTSD made at any time, since, or contemporaneous with the filing of the claim.  

5.   For the entire appeal period, the Veteran's diabetes mellitus type II with diabetic nephropathy has required a restricted diet but has not required treatment by insulin or regulation of his activities within the meaning of the applicable diagnostic criteria.  

6.   For the entire appeal period, the Veteran's diabetic nephropathy has not resulted in constant albumin with recurring hyaline and granular casts, BUN measured at 40 mg/dl or more, or creatinine measured at 4 mg/dl or more, without manifestation of hypertension symptoms at least 10 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for dyslipidemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for benign prostatic hyperplasia have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus type II with diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

6.  The criteria for an initial separate compensable rating for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7541 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  I.  VA's Duty to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

To the extent that there are documents dated in 1985 that are contained in the record and are in Spanish, the Board finds that the matters decided herein may proceed.  None of the Spanish language evidence, dated prior to the appeal period, could relate to the matters decided herein.  As such, the Board will proceed with this appeal.


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b)  relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) .  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289   (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension 

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board initially notes that the evidence of record does not support a finding that the Veteran's hypertension was incurred in or aggravated by active service or manifested to a compensable degree within one year of his service separation.

In an August 2011 opinion, a private physician, Dr. N.A.O., noted that the Veteran suffered from high blood pressure and opined that "it is more probable than not that his diabetic complications are all service connected secondary to DM and herbicide exposure."  The private physician explained that it was well known that "there are conditions that are related and secondary to DM that causes damages to heart, kidneys, nerves, eyes, and circulatory system  [and that these conditions] include HBP (high blood pressure) . . . among others."  

A December 2013 DBQ examination reflects a diagnosis of hypertension and the examiner's opinion that the condition is less likely than not as result of the Veteran's service connected diabetes mellitus with diabetic nephropathy.  The examiner reasoned that the Veteran's blood pressure and renal function were controlled.  

The Board finds that the opinion from the Veteran's private provider is at least as probative as the December 2013 DBQ examination and opinion obtained by the RO.  As such, the evidence is at least evenly balanced, and service connection for hypertension as secondary to diabetes mellitus type II with diabetic nephropathy is warranted.  

Dyslipidemia

The Veteran generally contends that he suffers from dyslipidemia as result of his service.  The Veteran's post service VA and private treatment records include findings of elevated cholesterol, high cholesterolemia, and dyslipidemia.  

Despite evidence in the record indicating that the Veteran has been prescribed medication to reduce his cholesterol levels, it is noted that elevated cholesterol, high cholesterol, and dyslipidemia are not disabilities per se, for which VA compensation may be awarded.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Rather, they are laboratory-confirmed clinical findings of abnormal blood chemistry characterized by elevated cholesterol with no diagnosis of an underlying chronic condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st ed. 2007). 

Although elevated cholesterol, high cholesterol, and dyslipidemia may be considered a risk factor in the development of certain diseases, they are not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Furthermore, the term "disability" refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439   (1995).  There is no evidence of record suggesting that the Veteran's dyslipidemia causes him any impairment of earning capacity.  Although dyslipidemia (also referred to as elevated cholesterol and high cholesterol) may be a risk factor for disability or evidence of an underlying disability, it is not itself a disability for VA purposes.

Accordingly, because dyslipidemia is not a current disability for which service connection may be granted, and neither the Veteran nor the record suggests that he has a diagnosed disability based upon his dyslipidemia, the Board concludes that the preponderance of the evidence is against the claim of service connection for dyslipidemia, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Benign Prostatic Hyperplasia 

As noted, while service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Service treatment records are negative for any relevant abnormalities as to the Veteran's benign prostatic hyperplasia. 

Post-service VA treatment records indicate that the Veteran is currently diagnosed with and receiving treatment for benign prostatic hyperplasia.  See September 2008 VA treatment record; July 2012 VA treatment record; January 2014 VA treatment record.   

The remaining question is whether the Veteran's benign prostatic hyperplasia is related to his service, to include as secondary to service-connected conditions.  In the August 2011 opinion, Dr. N.A.O. noted the Veteran's history of benign prostatic hyperplasia and opined that it was "more probable than not" that the Veteran's various conditions, to include benign prostatic hyperplasia, were secondary to the Veteran's service-connected diabetes mellitus type II.  As rationale, Dr. N.A.O. explained that diabetic complications caused bladder dysfunction resulting from "impaired autonomic control of detrusor muscle and sphincter function, which cause delayed stomach emptying time and gastric problem."   The Board finds that the August 2011 opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295.  There is no contrary etiology opinion of record.  

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312  (2003) (noting that because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Based on the analysis above, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for benign prostatic hyperplasia secondary to diabetes mellitus type II with diabetic nephropathy is warranted.  In reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

PTSD 

The Veteran contends that he suffers from PTSD as a result of his service in Vietnam.  Specifically, he has reported that he had witnessed "several people . . . wounded as result of the war on both sides."  See April 2014 Statement in Support of Claim.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Effective October 29, 2008, VA revised it regulations regarding stressor verification when the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service.  In this circumstance, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  73 Fed. Reg. 64208 (Oct. 29, 2008) (codified at 38 C.F.R. § 3.304(f)(1)).

The Board observes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, the newer DSM-V does not apply to the present case.

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f)(3) to July 13, 2010).

Service treatment records are negative for complaints, treatments or findings of any psychiatric disorder.  A September 1966 enlistment examination report reflects a normal finding as to psychiatric conditions.   A July 1969 separation examination report also reflects a normal psychiatric finding.  In an accompanying Report of Medical History, the Veteran denied depression or excessive worry, nightmares, or "nervous trouble of any sort."  

Post-service treatment records contain a February 1996 VA general medical examination report noting a "history of acute alcoholism under treatment since July 1995" and that the Veteran underwent alcohol withdrawal symptoms with seizures in May 1995.  A diagnosis of "substance use disorder, alcohol dependence in alleged remission" was provided.   

An August 2011 statement from a private physician, Dr. N.A.O. notes that the Veteran "presents continuous sleep problems," "gets very irritant and anxious not letting him to perform in a correct way," "presents fatigue or low energy,"  "frustration," and "a sensation of worthlessness and feels sad."  The private physician then opined that "it is more probable than not that [the Veteran's] nervous condition is service connected."  No rationale was provided for this opinion.  This opinion as for the PTSD claim is therefore afforded little, if any, probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

A July 2012 VA treatment note reflects a negative findings from a PTSD screen testing.  

An April 2014 DBQ examination report reflects the examiner's finding that the Veteran did not have a diagnosis of PTSD conforming to DSM-V criteria because his symptoms did not meet the diagnosis criteria for PTSD.  A diagnosis of alcohol use disorder was provided.  Noting that the Veteran's psychiatric complaints and treatment through VA since June 2003, the examiner stated that there was no history of hospitalization or emotional crisis.  The examiner then concluded that the Veteran "does not fulfill criteria for PTSD," reasoning that the Veteran "does not meet the DSM-V symptoms criteria for a diagnosis of PTSD," to include "the symptoms criteria for persistent re-experiencing the traumatic event, the symptoms criteria for persistent for [sic] avoidance of the stimulus, nor the symptoms criteria for persistent hyper arousal."  The examiner further reasoned that the Veteran's trauma exposure did not cause impairment in social, occupational, or other areas of functioning.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  The record fails to show any competent, persuasive evidence that the Veteran has, or, has had PTSD at any time pertinent to this appeal (i.e. relevant to the instant claim filed in March 2012).  In this regard, the Board places great probative weight to the April 2014 DBQ examiner's finding that the Veteran did not have PTSD, explaining that the Veteran's symptoms did not fulfill the DSM-V criteria for a diagnosis of PTSD. See Niveves-Rodriguez, supra; Stefl, supra.   While the August 2011 private physician, Dr. N.A.O. opined that the described psychiatric symptoms were result of the Veteran's service, no actual diagnosis of PTSD was provided, and no rationale or reasoned medical explanation for the private physician's conclusion was given at this time.  Therefore, the Board affords little, if any, probative weight to this opinion.  Furthermore, the post-service treatment records fail to show any treatments or diagnoses for PTSD.  There is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, PTSD, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  Accordingly, without persuasive competent evidence of current diagnosis of PTSD, there is no basis upon which to award service connection.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, medical evidence indicates that, fundamentally, the appellant does not have-at, at no point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

Finally, as for any direct assertions by the Veteran as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of PTSD is matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical matters, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the specific matters of the diagnosis and etiology of claimed PTSD are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran  is not shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on either diagnosis or etiology in connection with this claim.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Increased Rating 

Diabetes Mellitus Type II with Diabetic Nephropathy 

The Veteran contends that a higher rating is warranted for his diabetes mellitus type II with diabetic nephropathy, currently rated as 20 percent disabling and his diabetic nephropathy, currently rated as noncompensably disabling.   

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings can be assigned for separate periods of time based on the facts found.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise. Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran's diabetes mellitus type II is rated under the diagnostic criteria for diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119. 

Relevant to diabetic nephropathy, a 30 percent rating is warranted for renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling.  38 C.F.R. § 4.115a, Diagnostic Code 7541.  A 60 percent is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling.   Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  

Following a review of the relevant evidence of record, which includes VA treatment records dated through April 2014 and June 2013 Disability Benefits Questionnaire (DBQ) reports for diabetes mellitus and kidney condition, the Board concludes that an initial rating in excess of 20 percent for diabetes mellitus type II and a separate compensable rating for diabetic nephropathy are not warranted.  

A November 2011 VA treatment note reflects the Veteran's complaint of episodes of hypoglycemia when he did not eat his snacks.  The VA treating physician noted that no other complaint was reported at this time. 

A June 2013 DBQ report indicates that a diagnosis of diabetes mellitus type II.  The examiner indicated that the Veteran was treated with prescribed oral hypoglycemic agent(s), but that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month and that there was zero episode of hypoglycemia requiring hospitalization over the past 12 months.  The Veteran was not found to have progressive unintentional weight loss or strength due to diabetes mellitus.  The examiner noted that the Veteran had diabetic nephropathy or renal dysfunction caused by diabetes mellitus and that there were no other conditions at least as likely as not due to or aggravated by the Veteran's diabetes mellitus.   No scar was found related to diabetes mellitus.  There were no other pertinent physical findings as result of diabetes mellitus.  The examiner concluded that the Veteran's diabetes mellitus and its complications had no impact on his ability to work.  

A June 2013 DBQ nephrology examination report indicates that the Veteran is diagnosed with a kidney condition, namely, diabetic nephropathy.  The examiner stated that the Veteran was found to have increased microalbumina after a 2006 diagnosis of diabetes mellitus and that the Veteran is currently prescribed to Losartan for high blood pressure, noting that this medication also protected the kidney.   The examiner found that the Veteran did not have a renal dysfunction and that he does not have or has not ever had kidney, ureteral, or bladder calculi (urolithiasis).  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran did not have a kidney transplant or removal or neoplasm or metastases related to the diagnosis of nephropathy.  No other pertinent physical findings relevant to the Veteran's diabetic nephropathy were found.  The June 2013 DBQ examination report cites to February 2013 urinalysis findings of trace amounts of proteinuria (albumin) and negative result for hyaline casts, granular casts, and RBC's/HPF.  June 2013 laboratory study findings were noted to be 21.5 mg/dl of BUN, 1.03 mg/dl of creatinine, and 72 ml/min of EGFR.  The examiner concluded that there was no functional impact on the Veteran's ability to work as result of the Veteran's kidney condition.     

November 2011, July 2012, and September 2013 VA treatment notes indicate that diet, exercise, and weight control were recommended for the Veteran's conditions, to include diabetes mellitus type II.  
 
Based on the foregoing, the Board finds that an initial rating in excess of 20 percent for diabetes mellitus type II is not warranted at any point pertinent to the appeal.  In this regard, while the evidence shows that the Veteran was prescribed oral hypoglycemic agent and was instructed to maintain a diet, there is no clinical or lay evidence indicating that the Veteran required regulation of activities or was treated with insulin due to his service-connected diabetes mellitus type II, both of which are required to warrant a 40 percent rating under Diagnostic Code 7913.  As noted, the record reflects that the Veteran was actually instructed to partake in exercise and weight control by his VA treating physicians for his medical conditions, to include diabetes mellitus type II, indicating that regulation of activities was not required to manage the Veteran's diabetic condition.  See November 2011, July 2012, and September 2013 VA treatment notes.   The clinical evidence does not otherwise establish that regulation or limitation of activities was prescribed due to the Veteran's diabetes mellitus type II.  The Veteran therefore does not meet the criteria for a higher rating of 40 percent under Diagnostic Code 7913.  As the regulation of activities and required treatment by insulin are also required for consideration of 60 or 100 percent ratings under Diagnostic Code 7913, and the Board has found that there is no evidence of such, further inquiry as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions is not required, as he is not entitled to 40, 60, or 100 percent ratings because his diabetes mellitus does not require regulation of activities or treatment by insulin.  38 C.F.R. § 4.119, 7913.   Therefore, an initial rating in excess of 20 percent for the Veteran's diabetes mellitus type II is not warranted.     

The Board also finds that a separate compensable rating is not warranted for the Veteran's diabetic nephropathy.  As previously noted, a 30 percent rating is warranted for renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling.  38 C.F.R. § 4.115a, Diagnostic Code 7541.  The June 2013 DBQ nephrology report cited to the February 2013 urinalysis results, which found trace amounts of albumin and no findings of hyaline casts and granular casts.  June 2013 laboratory findings were also cited in the DBQ report, which found 21 mg/dl of BUN and 1.03 mg/dl of creatinine.  As for the Veteran's hypertension for which service connection is being awarded herein, the evidence of record does not reflect hypertension symptoms as to warrant a compensable rating for such condition as to warrant a 30 percent rating for diabetic nephropathy.  38 C.F.R. § 4.115a, Diagnostic Code 7541; 38 C.F.R. § 4.104 Diagnostic Code 7101.  Therefore, as the clinical evidence fails to reflect findings of constant albumin or recurring with hyaline and granular casts or red blood cells, transient or slight edema, or manifestation of hypertension symptoms at least 10 percent disabling, a 30 percent rating is not warranted for the Veteran's diabetic nephropathy.  Accordingly, the Veteran is not entitled to a separate compensable rating for diabetic nephropathy at any point pertinent to this appeal.  

With regards to the complications of diabetes mellitus, the Board notes that the Veteran is already in receipt of a separate rating for diabetic nephropathy and that service connection is being awarded for hypertension and benign prostatic hyperplasia as secondary to the service-connected diabetes mellitus type II herein.   The Board also notes that the Veteran has not been found to suffer from cardiovascular disease or vision problems secondary to his diabetes which could, potentially, warrant a separate rating as a complication of diabetes mellitus.

In conclusion, the preponderance of the evidence in this case is against a finding that an initial rating in excess of 20 percent for diabetes mellitus type II or a separate compensable rating for diabetic nephropathy is warranted under any applicable diagnostic codes.  As the preponderance of the evidence weighs against the initial rating claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Other Considerations 

The Board has also considered whether any staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected diabetes mellitus type II with diabetic nephropathy; however, the Board finds that his symptomatology has been stable and has not met the criteria for an increased rating throughout the course of the appeal.  Therefore, staged ratings are not warranted. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus type II and diabetic nephropathy with the rating criteria.  The Board finds that the Veteran's diabetes mellitus type II and diabetic nephropathy symptomatology are fully addressed by the rating criteria under which such disabilities rated.  In addition, the Veteran has already been assigned a separate rating for diabetic nephropathy and is being awarded service connection for hypertension and benign prostatic hyperplasia herein as complications of diabetes mellitus type II.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no diabetes mellitus symptomatology that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for hypertension is granted.  

Service connection for dyslipidemia is denied.

Service connection for benign prostatic hyperplasia is granted. 

Service connection for PTSD is denied. 

An initial rating in excess of 20 percent for diabetes mellitus type II with diabetic nephropathy is denied. 

An initial separate compensable rating for diabetic nephropathy is denied. 


REMAND

Bilateral Hearing Loss 

The Veteran was last afforded a DBQ audiological examination in March 2012.  In his November 2013 claim, the Veteran indicated that his bilateral hearing loss symptoms have worsened since the last examination.  As worsening symptomatology has been reported since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.   See Snuffer v.38 C.F.R. §  Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Acquired Psychiatric Disorder Other than PTSD

The Veteran has generally claimed that he suffers from depression and "a nervous disorder" as result of his service.  See September 2011 Claims.  

As noted, service treatment records are negative as to any psychiatric conditions.  Post-service VA treatment records reflect a February 2003 diagnosis of major depression and September 2005 assessments of depression and anxiety.  November 2012 and June 2013 VA treatment notes show that the Veteran was prescribed paroxetine to treat depression. 

As noted, the August 2011 statement from a private physician, Dr. N.A.O. notes that the Veteran suffers from "continuous sleep problems," "gets very irritant and anxious not letting him to perform in a correct way," "presents fatigue or low energy,"  "frustration," and "a sensation of worthlessness and feels sad."  The private physician has also suggested that the described psychiatric symptoms were result of the Veteran's service-connected conditions.  However, this opinion is inadequate because the private physician failed to provide a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Further, the April 2014 DBQ examiner provided no etiology opinion as to the claimed acquired psychiatric disorders other than PTSD.  As the medical opinion evidence of record is inadequate to resolve the claim as to the etiology of the claimed acquired psychiatric disorder other than PTSD, an addendum opinion is needed to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder other than PTSD addressing all applicable theories of entitlement. 

TDIU

With respect to the claim for a TDIU, the Board notes that the Veteran has alleged that he was unable to work due to his service-connected conditions, to include bilateral hearing loss, tinnitus, and diabetes mellitus type II with diabetic nephropathy.  See April 2014 Application for Increased Compensation Based on Unemployability.  The Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation, specifically, official documents received by VA in August 1985 (currently in the VBMS file).  On remand, the AOJ should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, schedule the Veteran to undergo a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test also should be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

All opinions expressed should be accompanied by supporting rationale.

3.  Return the claims file, to include a copy of this remand, to the April 2014 DBQ examiner for an addendum opinion.  If the examiner who drafted the April 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses of acquired psychiatric disorders other than PTSD.  

b) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disorder was related to the Veteran's military service.

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) such disorder other than PTSD was caused or aggravated by the Veteran's service-connected conditions, to include bilateral hearing loss, tinnitus, hypertension, and diabetes mellitus type II with diabetic nephropathy.  

The examiner should address the August 2011 statement from a private physician, Dr. N.A.O., noting that the Veteran suffers from "continuous sleep problems," "gets very irritant and anxious not letting him to perform in a correct way," "presents fatigue or low energy,"  "frustration," and "a sensation of worthlessness and feels sad" and that it is "more probable than not that the [Veteran's] nervous condition is service connected."

All opinions expressed should be accompanied by supporting rationale.

4.  Review the claims file, and translate from Spanish into English the official documents received by VA in August 1985, and any other relevant Spanish documents of record.  

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


